Allowable Subject Matter
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Sakamoto, US 20150062160 A1, and Business Wire, “ImageID’s Visidot AIDC Technology is an “Alternative to RFID” for Rapid, Multiple-Asset ID and Tracking of Shipping Cases and Pallets,” 1, New York, September 13, 2005.
Sakamoto discloses a wearable device having a camera which captures images that can be used to detect missing items on pallets.
Business Wire discloses an image-based system for tracking cases and pallets.
As per Claims 1, 11, and 21, the closest prior art of record taken either individually or in combination with other prior art of record fail to teach or suggest the particular combinations of elements/limitations of the claims, including the particular configurations of the elements/limitations with respect to each other.  Examiner does not believe that it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s priority date to combine prior art disclosures to result in the particular combinations of elements/limitations, including the particular configurations, without the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628